Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-31, 35-45, 47 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could not be found and was not suggested by the prior art of record. 
With regard to claim 21, the subject matter not found is a supplementary device for attachment to a drug delivery device, the supplementary device comprising an imaging arrangement and a processor, the processor configured to receive image date representing a captured image of one or more numbers provided on a number sleeve of the drug delivery device, perform OCR on the image data to determine a quantity of the currently set dose of medicament represented by the one or more numbers, process the image data representing the captured image to identify one or more optically-detectable characteristics of the number sleeve at the location, and determine from the identified one or more optically-detectable characteristic of the number sleeve whether the currently set dose of medicament is a permitted dose, in combination with the features of the invention, substantially as claimed.  
Claim 31 includes a similar recitation and therefore is allowable for the same reasons.
The closest prior art of record is Allerdings et al (WO 2014/173773) which discloses a supplementary device that captures an image of the dose sleeve and performs OCR to determine the quantity of the currently set dose.  Allerdings further discloses that an optical-determined characteristic of the sleeve can also be determined (col. 12, lines 24-26: color coding of the sleeve), however the characteristic is related to the type of injection device or the type of insulin rather than a permitted dose.  Providing a processor that determines if a selected dose is within a permitted range and providing indication if the selected dose is not within a permitted range is also known, as taught by Judson et al (US 2005/0171476), but there is no motivation or suggestion in the prior art to link the determination of the permitted dose with an optically-recognized characteristic of the number sleeve rather than the quantity of the set dose that is determined by the processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783